EXHIBIT 10.4

[g236451ki01i001.jpg]

 

 

Dated 8 November 2006

 

 

 

MARVELL INTERNATIONAL LTD.

as Chargor

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Administrative Agent

 

 

 

SHARE CHARGE

 

 

 

 

 

 

 

ALLEN & GLEDHILL
ONE MARINA BOULEVARD #28-00
SINGAPORE 018989

 

  


--------------------------------------------------------------------------------




TABLE OF CONTENTS

Contents

 

Page

1.

 

Definitions and Interpretation

 

1

 

 

 

 

 

2.

 

Security

 

5

 

 

 

 

 

3.

 

Restrictions and Further Assurance

 

5

 

 

 

 

 

4.

 

Charged Assets

 

5

 

 

 

 

 

5.

 

General Undertakings

 

7

 

 

 

 

 

6.

 

Representations and Warranties

 

9

 

 

 

 

 

7.

 

Enforcement

 

11

 

 

 

 

 

8.

 

Administrative Agent’s Rights

 

11

 

 

 

 

 

9.

 

Order of Distributions

 

12

 

 

 

 

 

10.

 

Liability of Administrative Agent and Delegates

 

13

 

 

 

 

 

11.

 

Power of Attorney

 

13

 

 

 

 

 

12.

 

Protection of Third Parties

 

14

 

 

 

 

 

13.

 

Saving Provisions

 

14

 

 

 

 

 

14.

 

Discharge of Security

 

16

 

 

 

 

 

15.

 

Conduct of Business by the Secured Parties

 

17

 

 

 

 

 

16.

 

Currency Indemnity

 

17

 

 

 

 

 

17.

 

Payments

 

18

 

 

 

 

 

18.

 

Trust Provisions

 

18

 

 

 

 

 

19.

 

Rights, Amendments, Waivers and Determinations

 

25

 

 

 

 

 

20.

 

Separate and Independent Obligations

 

26

 

 

 

 

 

21.

 

Partial Invalidity

 

26

 

 

 

 

 

22.

 

Notices

 

26

 

 

 

 

 

23.

 

Counterparts

 

26

 

 

 

 

 

24.

 

Governing Law

 

27

 

ii


--------------------------------------------------------------------------------




 

25.

 

Jurisdiction

 

27

 

 

 

 

 

Schedule 1 Rights of Administrative Agent

 

29

 

 

 

Schedule 2 Shares

 

31

 

 

 

Schedule 3 Form No. 9

 

32

 

iii


--------------------------------------------------------------------------------


This Deed is made on 8 November 2006 between:

(1)                                 Marvell International Ltd., a Bermuda
exempted company incorporated and existing under the laws of Bermuda with
registration number EC29736 (the “Chargor”); and

(2)                                 Credit Suisse, Cayman Islands Branch (the
“Administrative Agent”), as trustee for the benefit of, the Secured Parties (as
defined in the Credit Agreement defined below).

Whereas:

(A)                               Pursuant to a Credit Agreement (the “Credit
Agreement”, which term includes any amendment, amendment and restatement,
supplement or modification thereof) dated as of November 8, 2006, made among (1)
Marvell Technology Group Ltd (the “Borrower”), as borrower, (2) the lenders from
time to time party thereto (the “Lenders”), as lenders, and (3) the
Administrative Agent, the Borrower intends to borrow funds for the purposes set
forth therein.

(B)                               Pursuant to a Guarantee Agreement (the
“Guarantee Agreement”, which term includes any amendment, amendment and
restatement, supplement or modification thereof) dated as of November 8, 2006
made among (1) the Borrower, as borrower, (2) the subsidiaries of the Borrower
listed on the signature pages of the Guarantee Agreement (including the Chargor)
(the “Guarantors”), as guarantors and (3) the Administrative Agent, the
Guarantors agree to guarantee the obligations of the Borrower under (a) the
Credit Agreement and (b) certain Hedging Agreements (as defined in the Credit
Agreement).

(C)                               The Guarantee Agreement provides that the
Lenders are not willing to make loans under the Credit Agreement unless the
guarantee of the Chargor, as a Guarantor under the Guarantee Agreement, is
secured by Liens (as defined in the Credit Agreement) on the assets of the
Chargor.

(D)                               The Chargor has agreed to enter into this Deed
and to create, upon the terms and conditions of this Deed, the security interest
expressed to be created by this Deed over the Charged Assets (as defined below)
as a continuing security interest to secure its Transaction Guarantee (as
defined in the Credit Agreement).

It is agreed as follows:


1.                                      DEFINITIONS AND INTERPRETATION


1.1                               DEFINITIONS

In this Deed, unless a contrary indication appears, and except to the extent
that the content requires otherwise, terms used in the Credit Agreement have the
same meaning and construction and, in addition:

“Act” means the Conveyancing and Law of Property Act, Chapter 61 of Singapore.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Charged Assets” means the assets from time to time subject, or expressed to be
subject, to the Charges or any part of those assets.

1


--------------------------------------------------------------------------------




 

“Charges” means all or any of the Security created or expressed to be created by
or pursuant to this Deed.

“Collateral” mean all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Administrative Agent
pursuant to the Security Documents and when used with respect to the Chargor,
“Collateral” means all its assets on which such a Lien is granted or purports to
be granted by the Chargor

“Company” means Marvell Asia Pte Ltd, a company incorporated in Singapore with
company registration number 199702379M, having its registered office at 151
Lorong Chuan #02-05 New Tech Park, Singapore 556741.

“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

(a)                                  an obligation under a Hedging Agreement to
make payments that cannot be quantified at such time;

(b)                                 any other obligation (including any
guarantee) that is contingent in nature at such time; or

(c)                                  an obligation to provide collateral to
secure any of the foregoing types of obligations.

“Currency of Account” means the currency in which the relevant indebtedness is
denominated or, if different, is payable.

“Delegate” means a delegate or sub-delegate appointed under Clause 8.2
(Delegation).

“Dividends” means, in relation to any Share, all present and future:

(a)                                  dividends and distributions of any kind and
any other sum received or receivable in respect of that Share;

(b)                                 rights, shares, money or other assets
accruing or offered by way of redemption, bonus, option or otherwise in respect
of that Share;

(c)                                  allotments, offers and rights accruing or
offered in respect of that Share; and

(d)                                 other rights and assets attaching to,
deriving from or exercisable by virtue of the ownership of, that Share.

“Party” means a party to this Deed.

“Permitted Liens” means (a) the Transaction Liens and (b) any other Liens on the
Collateral permitted to be created or assumed or to exist pursuant to Section
6.02 of the Credit Agreement.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the Winding-up, bankruptcy,
insolvency or reorganisation of any one or more of the Lien Grantors (or would
accrue but for the operation of applicable Winding-up, bankruptcy or insolvency
laws), whether or not such interest is allowed or allowable as a claim in any
such proceeding.

2


--------------------------------------------------------------------------------




 

“Ratings Release Conditions” means the following conditions for terminating all
the Transaction Liens:

(a)                                  the Borrower shall have given notice to the
Administrative Agent at least 15 days prior to a date (the “Release Date”)
specifying such Release Date;

(b)                                 as of the Release Date, the corporate family
rating of the Borrower shall be at least Baa3 by Moody’s and the corporate
rating of the Borrower shall be at least BBB - by S&P, in each case with no
negative outlook;

(c)                                  as of the Release Date, no Default shall
have occurred and be continuing; and

(d)                                 on the Release Date, the Administrative
Agent shall have received a certificate, dated the Release Date and executed by
the chief financial officer, principal accounting officer, treasurer or
controller of the Borrower, confirming the satisfaction of the preceding
conditions.

“Secured Obligations” means (i) all principal of all Loans outstanding from time
to time under the Credit Agreement, all interest (including Post-Petition
Interest) on such Loans and all other amounts now or hereafter payable by the
Borrower pursuant to the Loan Documents and (ii) all obligations of any Lien
Grantor under any Hedging Agreement that is entered into with any counterparty
that is the Arranger, the Administrative Agent or a Lender or an Affiliate of
the Arranger, the Administrative Agent or a Lender, in each case at the time
such Hedging Agreement is entered into.

“Secured Parties” means the holders from time to time of the Secured
Obligations.

“Security” means a Lien or any mortgage, charge, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.

“Security Documents” means this Deed and all other supplemental or additional
charge documents or similar instruments delivered with respect to the Charged
Assets pursuant to the Credit Agreement.

“Shares” means:

(a)                                  all present and future shares in the
Company, including the shares issued and outstanding at the date of this Deed
described in Schedule 2 (Shares); and

(b)                                 all warrants, options or other rights to
subscribe for, purchase or otherwise acquire those shares,

in each case now or in the future owned by the Chargor or (to the extent of its
interest) in which it now or in the future has an interest.

“Transaction Guarantee” means, with respect to the Chargor, its guarantee of the
Secured Obligations pursuant to the Guarantee Agreement.

“Transaction Liens” means the Security granted by the Lien Grantors under the
Security Documents.

3


--------------------------------------------------------------------------------




 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Winding-up” means winding-up, amalgamation, reconstruction, administration,
judicial management, dissolution, liquidation, merger or consolidation or any
analogous procedure or step in any jurisdiction.


1.2                               CONSTRUCTION


1.2.1                     UNLESS A CONTRARY INDICATION APPEARS, ANY REFERENCE IN
THIS DEED TO:

(I)                           “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES,
REVENUES AND RIGHTS OF EVERY DESCRIPTION;

(II)                        THE “ADMINISTRATIVE AGENT”, THE “CHARGOR”, ANY
“CREDIT PARTY”, ANY “LIEN GRANTOR”, ANY “PARTY” OR ANY “SECURED PARTY” SHALL BE
CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN TITLE, PERMITTED ASSIGNS AND
PERMITTED TRANSFEREES;

(III)                     A “LOAN DOCUMENT” OR ANY OTHER AGREEMENT OR INSTRUMENT
IS TO A REFERENCE TO THAT LOAN DOCUMENT OR OTHER AGREEMENT OR INSTRUMENT AS
AMENDED OR NOVATED;

(IV)                    “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER INCURRED
AS PRINCIPAL OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY, WHETHER
PRESENT OR FUTURE, ACTUAL OR CONTINGENT;

(V)                       A “PERSON” INCLUDES ANY PERSON, FIRM, COMPANY,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST OR
PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY) OR TWO OR MORE OF
THE FOREGOING;

(VI)                    A “REGULATION” INCLUDES ANY REGULATION, RULE, OFFICIAL
DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY, DEPARTMENT OR
REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION; AND

(VII)                 A PROVISION OF LAW IS A REFERENCE TO THAT PROVISION AS
AMENDED OR RE-ENACTED.


1.2.2                     CLAUSE AND SCHEDULE HEADINGS ARE FOR EASE OF REFERENCE
ONLY.


1.2.3                     AN EVENT OF DEFAULT IS “CONTINUING” IF IT HAS NOT BEEN
REMEDIED OR WAIVED.


1.3                               THIRD PARTY RIGHTS


1.3.1                     UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, A PERSON
WHO IS NOT A PARTY (OTHER THAN A SECURED PARTY) HAS NO RIGHT UNDER THE CONTRACTS
(RIGHTS OF THIRD PARTIES) ACT, CHAPTER 53B OF SINGAPORE TO ENFORCE OR TO ENJOY
THE BENEFIT OF ANY TERM OF THIS DEED.


1.3.2                     NOTWITHSTANDING ANY TERMS OF THIS DEED, THE CONSENT OF
ANY THIRD PARTY (OTHER THAN A SECURED PARTY) IS NOT REQUIRED FOR ANY VARIATION
(INCLUDING ANY RELEASE OR COMPROMISE OF ANY LIABILITY UNDER) OR TERMINATION OF
THIS DEED.

4


--------------------------------------------------------------------------------




 


2.                                      SECURITY

The Chargor, as beneficial owner and as continuing security for its Transaction
Guarantee and for the due and punctual payment and discharge of all the Secured
Obligations guaranteed by the Chargor under its Transaction Guarantee, charges
in favour of the Administrative Agent (as trustee for the benefit of the Secured
Parties) by way of first fixed charge all of the Chargor’s present and future
Shares and Dividends.


3.                                      RESTRICTIONS AND FURTHER ASSURANCE


3.1                               SECURITY

The Chargor shall not create or permit to subsist any Security (other than
Transaction Liens) over any of its assets except for the Charges and the
Permitted Liens, nor do anything else prohibited by or under the terms of the
Credit Agreement, the Guarantee Agreement, the US Pledge Agreement or the
Bermuda Pledge Agreement.


3.2                               DISPOSAL

The Chargor shall not (nor shall it agree to) enter into a single transaction or
a series of transactions (whether related or not and whether voluntary or
involuntary) to sell, lease, transfer or otherwise dispose of any Charged Asset
except, in the case of Dividends, as permitted by Clause 4.5 (Dividends prior to
an Event of Default).


3.3                               FURTHER ASSURANCE

The Chargor shall promptly do whatever the Administrative Agent reasonably
requests:


3.3.1                     TO PERFECT OR PROTECT THE CHARGES OR THE PRIORITY OF
THE CHARGES; OR


3.3.2                     TO FACILITATE THE REALISATION OF THE CHARGED ASSETS OR
THE EXERCISE OF ANY RIGHTS VESTED IN THE ADMINISTRATIVE AGENT OR ANY DELEGATE,

including, without limitation, executing any transfer, charge, mortgage,
assignment or assurance of the Charged Assets (whether to the Administrative
Agent or its nominees or otherwise), making any registration and giving any
notice, order or direction.


3.4                               BERMUDA FILING

The Chargor will promptly after the execution of this Deed, cause to be filed,
in Bermuda, a Form 9 with the Registrar of Companies of Bermuda in substantially
the form attached hereto as Schedule 3 (Form 9).


4.                                      CHARGED ASSETS


4.1                               ACQUISITION

The Chargor shall, as soon as practicable, notify the Administrative Agent of
its acquisition of, or agreement to acquire, any Shares.

5


--------------------------------------------------------------------------------




 


4.2                               DOCUMENTS

The Chargor shall, on the date of this Deed and, where Shares are acquired by it
after the date of this Deed, on the date of such acquisition:


4.2.1                     DEPOSIT WITH THE ADMINISTRATIVE AGENT, OR AS IT
DIRECTS, ALL CERTIFICATES REPRESENTING THE SHARES; AND


4.2.2                     EXECUTE AND/OR DELIVER TO THE ADMINISTRATIVE AGENT
SUCH OTHER DOCUMENTS RELATING TO THE SHARES, INCLUDING STAMPED TRANSFERS OF
SHARES EXECUTED IN BLANK, AS THE ADMINISTRATIVE AGENT REQUIRES.


4.3                               VOTING PRIOR TO AN EVENT OF DEFAULT

At any time before an Event of Default shall have occurred and be continuing,
and the Administrative Agent shall have notified the Chargor of its intent to
exercise its rights under this Deed, the Chargor shall be entitled to exercise
or direct the exercise of the voting and other rights attached to any Share as
it sees fit provided that:


4.3.1                     IT DOES SO FOR A PURPOSE NOT INCONSISTENT WITH ANY
LOAN DOCUMENT; AND


4.3.2                     THE EXERCISE OF OR FAILURE TO EXERCISE THOSE RIGHTS
WOULD NOT HAVE AN ADVERSE EFFECT ON THE VALUE OF THE RELEVANT SHARES OR THE
CHARGED ASSETS AND WOULD NOT OTHERWISE PREJUDICE THE INTERESTS OF ANY SECURED
PARTY UNDER ANY LOAN DOCUMENT.


4.4                               VOTING AFTER AN EVENT OF DEFAULT

At any time after an Event of Default shall have occurred and be continuing, and
the Administrative Agent shall have notified the Chargor of its intent to
exercise its rights under this Deed:


4.4.1                     THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO EXERCISE
OR DIRECT THE EXERCISE OF THE VOTING AND OTHER RIGHTS ATTACHED TO ANY SHARE AS
IT SEES FIT; AND


4.4.2                     THE CHARGOR SHALL COMPLY OR PROCURE THE COMPLIANCE
WITH ANY DIRECTIONS OF THE ADMINISTRATIVE AGENT IN RESPECT OF THE EXERCISE OF
THOSE RIGHTS AND SHALL PROMPTLY EXECUTE AND/OR DELIVER TO THE ADMINISTRATIVE
AGENT SUCH FORMS OF PROXY AS IT REQUIRES WITH A VIEW TO ENABLING SUCH PERSON AS
IT SELECTS TO EXERCISE THOSE RIGHTS.


4.5                               DIVIDENDS PRIOR TO AN EVENT OF DEFAULT

At any time before an Event of Default shall have occurred and be continuing,
and the Administrative Agent shall have notified the Chargor of its intent to
exercise its rights under this Deed, the Chargor is entitled to receive, retain
and use any Dividends or any other distribution.


4.6                               DIVIDENDS AFTER AN EVENT OF DEFAULT

At any time after an Event of Default shall have occurred and be continuing, and
the Administrative Agent shall have notified the Chargor of its intent to
exercise its rights under this Deed, the Administrative Agent shall have the
right to receive and retain all Dividends and the Chargor shall take all such
action as the Administrative Agent may deem necessary or appropriate to give
effect to such right and if any Dividend or other distribution is received by

6


--------------------------------------------------------------------------------




 

the Chargor at such time, the Chargor shall hold such Dividend or other
distribution received by it on trust for the benefit of the Administrative Agent
and the Secured Parties and, if the Administrative Agent so directs, shall
forthwith upon demand by the Administrative Agent pay the same over to the
Administrative Agent or as it may direct, provided that after all Events of
Default have been remedied, the Administrative Agent’s right to retain any such
Dividend or other distribution shall cease and the Administrative Agent shall
pay over to the Chargor, without interest, any such Dividends or other
distributions that the Chargor would otherwise be permitted to receive, retain
and use pursuant to Clause 4.5 (Dividends prior to an Event of Default).


5.                                      GENERAL UNDERTAKINGS


5.1                               AUTHORISATIONS

The Chargor shall promptly obtain, comply with and maintain in full force and
effect, any Authorisation required to enable it to perform its obligations under
this Deed and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation and any other relevant
jurisdiction of this Deed.


5.2                               COMPLIANCE WITH LAWS

The Chargor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would have a material adverse effect on the
validity, enforceability or priority of the Security created by this Deed.


5.3                               DEPRECIATION OF CHARGED ASSETS

The Chargor shall not do or cause or permit to be done anything which may in any
way depreciate, jeopardise or otherwise prejudice the value of the Charged
Assets.


5.4                               NO PREJUDICIAL CONDUCT

The Chargor shall not do, or permit to be done, anything which could prejudice
the Charges.


5.5                               DISCHARGE OTHER DEBTS

The Chargor shall punctually pay and discharge all debts and obligations which
by law have priority over the Charges.


5.6                               TRANSFERS


THE CHARGOR SHALL AT THE REQUEST OF THE ADMINISTRATIVE AGENT, AT ANY TIME AFTER
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, PROCURE THE PASSING,
BY THE BOARD OF DIRECTORS OF THE COMPANY OF A RESOLUTION, IN TERMS APPROVED BY
THE ADMINISTRATIVE AGENT, APPROVING THE REGISTRATION OF THE TRANSFERS OF ALL OF
THE CHARGED ASSETS, OR ANY CHARGED ASSETS SPECIFIED IN THE RELEVANT REQUEST, TO
THE ADMINISTRATIVE AGENT OR, AS THE ADMINISTRATIVE AGENT MAY DIRECT, ANY THIRD
PARTY.


5.7                               MEMORANDUM AND ARTICLES OF ASSOCIATION

The Chargor will (unless it has already done so) cause the Articles of
Association of the Company to be amended in the manner requested by the
Administrative Agent for the purpose of ensuring:

7


--------------------------------------------------------------------------------




 


5.7.1                     THAT THE DIRECTORS OF THE COMPANY SHALL NOT DECLINE TO
REGISTER, OR SUSPEND THE REGISTRATION OF, ANY TRANSFER OF ANY SHARES WHERE SUCH
TRANSFER IS EXECUTED (WHETHER AS TRANSFEROR OR TRANSFEREE) BY ANY BANK OR
FINANCIAL INSTITUTION HOLDING ANY SECURITY OVER SUCH SHARES, OR BY ANY NOMINEE
OF SUCH BANK OR FINANCIAL INSTITUTION;


5.7.2                     THAT ANY BANK OR OTHER INSTITUTION (INCLUDING ANY
AGENT OR TRUSTEE ON BEHALF OF SUCH BANK OR OTHER INSTITUTION) HOLDING ANY
SECURITY OVER ANY SHARES HAVE BEEN CHARGED BY WAY OF SECURITY FROM TIME TO TIME,
SHALL HAVE A FIRST FIXED CHARGE OVER SUCH SHARES, RANKING IN PRIORITY OVER ANY
LIEN EXPRESSED TO BE CREATED UNDER THE ARTICLES OF ASSOCIATION OF THE COMPANY
(WHICH SHALL IN ALL RESPECTS BE SUBJECT TO SUCH FIRST FIXED CHARGE) WHETHER THE
PERIOD FOR THE PAYMENT, FULFILMENT OR DISCHARGE OF THE RELEVANT SECURED DEBT
SHALL HAVE ACTUALLY ARRIVED OR NOT, AND, REGARDLESS OF WHEN SUCH CHARGE AND SUCH
SECURITY WAS CREATED;


5.7.3                     THAT ANY BANK OR OTHER INSTITUTION (INCLUDING ANY
AGENT OR TRUSTEE ON BEHALF OF SUCH BANK OR OTHER INSTITUTION) HOLDING ANY
SECURITY OVER ANY SHARES, SHALL NOT BE REQUIRED TO PROVIDE ANY OTHER EVIDENCE TO
PROVE ITS TITLE TO THOSE SHARES APART FROM THE CERTIFICATES OF THE SHARES,


BUT SHALL NOT, UNLESS THE ADMINISTRATIVE AGENT SHALL OTHERWISE HAVE GIVEN ITS
PRIOR CONSENT IN WRITING, CAUSE, PROCURE OR ALLOW ANY OTHER AMENDMENTS OR
VARIATIONS TO BE MADE TO THE MEMORANDUM OF ASSOCIATION OR ARTICLES OF
ASSOCIATION OF THE COMPANY WHICH MAY HAVE THE EFFECT OF SUPERSEDING, REVOKING OR
OTHERWISE NEGATING THE ABOVEMENTIONED AMENDMENTS.


5.8                               CHANGE OF NAME OR CORPORATE STRUCTURE


5.8.1                     THE CHARGOR SHALL NOT:

(I)                           CHANGE ITS NAME OR CORPORATE STRUCTURE;

(II)                        CHANGE ITS LOCATION (DETERMINED AS PROVIDED IN UCC
SECTION 9-307); OR

(III)                     BECOME BOUND, AS PROVIDED IN UCC SECTION 9-203(D), BY
A SECURITY AGREEMENT ENTERED INTO BY ANOTHER PERSON AS LIEN GRANTOR,


UNLESS IT SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT PRIOR NOTICE THEREOF AND
DELIVERED A CERTIFICATE OF A FINANCIAL OFFICER WITH RESPECT THERETO IN
ACCORDANCE WITH CLAUSE 5.8.2.


5.8.2                     AT LEAST 30 DAYS BEFORE IT TAKES ANY ACTION
CONTEMPLATED BY CLAUSE 5.8.1, THE CHARGOR WILL, AT THE BORROWER’S EXPENSE, CAUSE
TO BE DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL
OFFICER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, TO THE EFFECT THAT:

(I)                           ALL FINANCING STATEMENTS AND AMENDMENTS OR
SUPPLEMENTS THERETO, CONTINUATION STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE
FILED OR RECORDED IN ORDER TO PERFECT AND PROTECT THE TRANSACTION LIENS AGAINST
ALL CREDITORS OF AND PURCHASERS FROM THE CHARGOR AFTER IT TAKES SUCH ACTION
(EXCEPT ANY CONTINUATION STATEMENTS SPECIFIED IN SUCH CERTIFICATE THAT ARE TO BE
FILED MORE THAN SIX MONTHS AFTER THE DATE THEREOF) HAVE BEEN FILED OR RECORDED
IN EACH OFFICE NECESSARY FOR SUCH PURPOSE;

8


--------------------------------------------------------------------------------




 

(II)                        ALL FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION
WITH SUCH FILINGS OR RECORDATIONS HAVE BEEN PAID IN FULL; AND

(III)                     EXCEPT AS OTHERWISE AGREED BY THE REQUIRED LENDERS,
SUCH ACTION WILL NOT ADVERSELY AFFECT THE PERFECTION OR PRIORITY OF THE CHARGES
ON ANY OF THE CHARGED ASSETS AFTER IT TAKES SUCH ACTION OR THE ACCURACY OF THE 
REPRESENTATIONS AND WARRANTIES OF THE CHARGOR SET OUT IN CLAUSE 6
(REPRESENTATIONS AND WARRANTIES) RELATING TO THE CHARGED ASSETS.


6.                                      REPRESENTATIONS AND WARRANTIES

The Chargor makes the representations and warranties set out in this Clause 6 to
the Administrative Agent on the date of this Deed.


6.1                               BINDING OBLIGATIONS

The obligations expressed to be assumed by it in this Deed are legal, valid,
binding and enforceable, subject to:


6.1.1                     ANY GENERAL PRINCIPLES OF LAW LIMITING ITS OBLIGATIONS
OR THE ENFORCEABILITY OF THE SECURITY EXPRESSED TO BE CREATED BY THIS DEED WHICH
ARE SPECIFICALLY REFERRED TO IN ANY LEGAL OPINION DELIVERED PURSUANT TO A LOAN
DOCUMENT; OR


6.1.2                     THE REQUIREMENTS SPECIFIED AT THE END OF CLAUSE 6.2
(VALIDITY AND ADMISSIBILITY IN EVIDENCE).


6.2                               VALIDITY AND ADMISSIBILITY IN EVIDENCE

All Authorisations required or desirable:


6.2.1                     TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS
RIGHTS AND COMPLY WITH ITS OBLIGATIONS IN THIS DEED AND THE TRANSACTIONS
CONTEMPLATED BY IT;


6.2.2                     TO MAKE THIS DEED ADMISSIBLE IN EVIDENCE IN ITS
JURISDICTION OF INCORPORATION AND OTHER RELEVANT JURISDICTIONS; AND


6.2.3                     TO ENABLE IT TO CREATE THE CHARGES AND TO ENSURE THAT
THE CHARGES HAVE AND WILL HAVE THE PRIORITY AND RANKING WHICH THEY ARE EXPRESSED
TO HAVE,


HAVE BEEN OBTAINED OR EFFECTED AND ARE IN FULL FORCE AND EFFECT, SAVE FOR THE
PAYMENT OF STAMP DUTY UP TO A MAXIMUM AMOUNT OF S$500 PAYABLE IN SINGAPORE IN
RESPECT OF THE STAMPING OF THIS DEED.


6.3                               NO FILING OR STAMP TAXES

Except for the requirements specified at the end of Clause 6.2 (Validity and
admissibility in evidence) it is not necessary, under the laws of its
jurisdiction of incorporation that this Deed be filed, recorded or enrolled with
any court or other authority in that jurisdiction or that any stamp,
registration or similar Tax be paid on or in relation to this Deed or the
transactions contemplated by this Deed.

9


--------------------------------------------------------------------------------




 


6.4                               RANKING


SUBJECT TO ANY APPLICABLE RESERVATIONS IN LEGAL OPINIONS DELIVERED PURSUANT TO
ANY LOAN DOCUMENT AND THE REQUIREMENTS SPECIFIED AT THE END OF CLAUSE 6.2
(VALIDITY AND ADMISSIBILITY IN EVIDENCE), THIS DEED CREATES IN FAVOUR OF THE
ADMINISTRATIVE AGENT THE SECURITY WHICH IT IS EXPRESSED TO CREATE, WITH THE
RANKING AND PRIORITY IT IS EXPRESSED TO HAVE.


6.5                               TITLE

It has good and valid title in all respects to the assets which are expressed to
be subject to the Security created by or pursuant to this Deed, free from all
Security except for the Charges.


6.6                               WINDING-UP

Except as permitted pursuant to the Credit Agreement, no meeting has been
convened, order made or resolution passed for its Winding-up, no such step is
intended by it and, so far as it is aware, no petition, application or the like
is outstanding for its Winding-up.


6.7                               SHARES FULLY PAID ETC

The Shares (described in Schedule 2 (Shares)) are duly authorised, validly
issued and non-assessable and are (or will be when the Memorandum and Articles
of Association of the Company have been amended pursuant to Clause 5.7
(Memorandum and Articles of Association)) freely transferable in accordance with
the terms of the Articles of Association of the Company. There are no moneys or
liabilities outstanding or payable in respect of any of the Shares.


6.8                               SHARE CAPITAL

The Shares constitute all the share capital in the Company and no person has or
is entitled to any conditional or unconditional option, warrant or other right
to subscribe for, purchase or otherwise acquire any issued or unissued Shares,
or any interest in Shares, in the capital of the Company.


6.9                               FORM 9


6.9.1                     THIS DEED CREATES IN FAVOUR OF THE SECURED PARTIES A
VALID SECURITY INTEREST IN THE SHARES, SECURING THE SECURED OBLIGATIONS AND
OTHER OBLIGATIONS SECURED UNDER CLAUSE 2.  UPON THE FILING OF A FORM 9 WITH THE
REGISTRAR OF COMPANIES OF BERMUDA, WHICH WILL BE MADE PROMPTLY FOLLOWING THE
EXECUTION OF THIS DEED, THE SECURITY INTEREST IN THE SHARES WILL CONSTITUTE A
SECURITY INTEREST IN FAVOUR OF THE SECURED PARTIES ENFORCEABLE AGAINST THIRD
PARTIES (INCLUDING CREDITORS OF, AND ANY LIQUIDATOR OR ADMINISTRATOR APPOINTED
WITH RESPECT TO, THE CHARGOR OR THE BORROWER) PRIOR TO ALL LIENS AND RIGHTS OF
OTHERS THEREIN, EXCEPT FOR STATUTORILY PREFERRED CLAIMS UNDER THE LAWS OF THE
BERMUDA (“STATUTORY CLAIMS”), INCLUDING WITHOUT LIMITATION CLAIMS IN RESPECT OF
TAXES, ASSESSMENTS OR IMPOSITIONS, CERTAIN WAGES OR SALARIES. NO STATUTORY
CLAIMS AGAINST THE CHARGOR OR THE COMPANY EXIST AS OF THE DATE HEREOF.


6.9.2                     OTHER THAN THE FILING OF FORM 9 WITH THE REGISTRAR OF
COMPANIES OF BERMUDA, WHICH WILL BE MADE PROMPTLY FOLLOWING THE EXECUTION OF
THIS DEED, NO AUTHORISATION OR

10


--------------------------------------------------------------------------------




 


APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD PARTY IS REQUIRED FOR (I) THE
GRANT BY THE CHARGOR OF THE SECURITY INTEREST GRANTED HEREUNDER OR FOR THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS DEED BY THE CHARGOR, OR (II) THE
MAINTENANCE OR EFFECTIVENESS OF THE SECURITY INTEREST CREATED HEREUNDER
(INCLUDING THE FIRST PRIORITY NATURE OF THE SECURED PARTIES’ SECURITY INTEREST
OR ITS ENFORCEABILITY AGAINST THIRD PARTIES).  EXCEPT AS PROVIDED IN CLAUSE 6.2
AND PARAGRAPH 6.9.1 ABOVE, NO AUTHORISATION OR APPROVAL OR OTHER ACTION BY, AND
NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR
ANY OTHER THIRD PARTY IS REQUIRED FOR THE EXERCISE BY THE SECURED PARTIES OF
THEIR RIGHTS PROVIDED FOR IN THIS DEED OR THE REMEDIES IN RESPECT OF THE SHARES
PURSUANT TO THIS DEED.


7.                                      ENFORCEMENT


7.1                               WHEN ENFORCEABLE

The Charges shall be enforceable, and the power of sale and other powers
conferred by Section 24 of the Act as varied and extended by this Deed shall be
exercisable, if an Event of Default shall have occurred and be continuing.


7.2                               POWER OF SALE

The statutory power of sale, of appointing a receiver and the other statutory
powers conferred on mortgagees by the Act as varied and extended by this Deed
shall arise on the date of this Deed and may be exercised by the Administrative
Agent free from the restrictions imposed by Section 25 of the Act, provided that
if any of the Charged Assets are to be sold pursuant to the exercise of such
statutory power of sale then, to the extent that reasonable notice of such sale
is required by any applicable law, ten days’ notice (which shall be deemed to be
reasonable notice) of such sale shall be given to the Chargor (but nothing in
this Clause 7.2 confers any right on the Administrative Agent to take any action
before an Event of Default shall have occurred and be continuing which it would
not have had in the absence of this Clause 7.2).


7.3                               CONSOLIDATION

Section 21 of the Act shall not apply to this Deed.


8.                                      ADMINISTRATIVE AGENT’S RIGHTS


8.1                               RIGHTS OF ADMINISTRATIVE AGENT

At any time after an Event of Default shall have occurred and be continuing
(whether or not the Administrative Agent shall have taken possession of the
Charged Assets), the Administrative Agent shall have the rights set out in
Schedule 1 (Rights of Administrative Agent).


8.2                               DELEGATION

The Administrative Agent may delegate in any manner to any person any rights
exercisable by the Administrative Agent under any Loan Document. Any such
delegation may be made

11


--------------------------------------------------------------------------------




 

upon such terms and conditions (including power to sub-delegate) as the
Administrative Agent thinks fit.


9.                                      ORDER OF DISTRIBUTIONS


9.1                               APPLICATION OF PROCEEDS

If an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have notified the Chargor of its intent to exercise
its rights under the Security Documents, the Administrative Agent or any
Delegate in exercise of its rights under this Deed may, subject to the rights of
any creditors having priority, apply (a) any cash held by it and (b) the
proceeds of any sale or other disposition of all or any part of the Charged
Assets or any enforcement of its rights under this Deed in the order provided in
Clause 9.2 (Order of distributions).


9.2                               ORDER OF DISTRIBUTIONS

The order referred to in Clause 9.1 (Application of proceeds) is:


9.2.1                     IN OR TOWARDS THE PAYMENT OF ALL EXPENSES OF AND
INCIDENTAL TO SUCH SALE OR OTHER DISPOSITION (INCLUDING, REASONABLE COMPENSATION
TO ANY DELEGATE, AGENT OF AND COUNSEL FOR THE ADMINISTRATIVE AGENT AND ALL
COSTS, LOSSES, EXPENSES, LIABILITIES, AND ADVANCES INCURRED OR MADE BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THIS DEED AND THE OTHER LOAN DOCUMENTS)
AND ANY OTHER AMOUNTS THEN DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT PURSUANT
TO SECTION 9.03 OF THE CREDIT AGREEMENT;


9.2.2                     IN OR TOWARDS (I) PAYMENT OF THE UNPAID PRINCIPAL OF
THE SECURED OBLIGATIONS RATEABLY AND (II) RATEABLE PROVISION FOR THE PAYMENT OF
THE CONTINGENT SECURED OBLIGATIONS, UNTIL PAYMENT IN FULL OF THE PRINCIPAL OF
ALL SECURED OBLIGATIONS SHALL HAVE BEEN MADE AND PROVIDED FOR;


9.2.3                     IN OR TOWARDS PAYMENT RATEABLY OF ALL INTEREST
(INCLUDING POST-PETITION INTEREST) ON THE SECURED OBLIGATIONS PAYABLE UNDER THE
CREDIT AGREEMENT, UNTIL PAYMENT IN FULL OF ALL SUCH INTEREST AND FEES SHALL HAVE
BEEN MADE;


9.2.4                     IN OR TOWARDS (I) PAYMENT OF ALL OTHER SECURED
OBLIGATIONS RATEABLY AND (II) RATEABLE PROVISION FOR THE PAYMENT OF ALL OTHER
CONTINGENT SECURED OBLIGATIONS, UNTIL PAYMENT IN FULL OF ALL SUCH OTHER SECURED
OBLIGATIONS AND OTHER CONTINGENT SECURED OBLIGATIONS SHALL HAVE BEEN MADE (OR SO
PROVIDED FOR); AND


9.2.5                     IN PAYMENT OF ANY SURPLUS TO THE CHARGOR OR OTHER
PERSON ENTITLED TO IT,


PROVIDED THAT COLLATERAL OWNED BY THE CHARGOR AND ANY PROCEEDS THEREOF SHALL BE
APPLIED PURSUANT TO CLAUSES 9.2.1, 9.2.2, 9.2.3 AND 9.2.4 ONLY TO THE EXTENT
PERMITTED BY THE LIMITATION IN SECTION 2(I) OF THE GUARANTEE AGREEMENT (WHICH
PROVIDES THAT THE OBLIGATIONS OF THE CHARGOR UNDER ITS TRANSACTION GUARANTEE
SHALL BE LIMITED TO AN AGGREGATE AMOUNT EQUAL TO THE LARGEST AMOUNT THAT WOULD
NOT RENDER SUCH TRANSACTION GUARANTEE SUBJECT TO AVOIDANCE UNDER SECTION 548 OF
THE UNITED STATES BANKRUPTCY CODE OR ANY COMPARABLE PROVISIONS OF APPLICABLE
LAW).  THE ADMINISTRATIVE AGENT MAY MAKE SUCH DISTRIBUTIONS HEREUNDER IN CASH OR
IN KIND OR, ON A RATEABLE BASIS, IN ANY COMBINATION THEREOF.

12


--------------------------------------------------------------------------------




 


9.3                               CONTINGENT SECURED OBLIGATION


IF, AT ANY TIME, ANY PORTION OF ANY MONIES COLLECTED OR RECEIVED BY THE
ADMINISTRATIVE AGENT WOULD, BUT FOR THE PROVISIONS OF THIS CLAUSE 9.3, BE
PAYABLE PURSUANT TO CLAUSE 9.2 IN RESPECT OF A CONTINGENT SECURED OBLIGATION,
THE ADMINISTRATIVE AGENT SHALL NOT APPLY ANY MONIES TO PAY SUCH CONTINGENT
SECURED OBLIGATION BUT INSTEAD SHALL REQUEST THE HOLDER THEREOF, AT LEAST 10
DAYS BEFORE EACH PROPOSED DISTRIBUTION HEREUNDER, TO NOTIFY THE ADMINISTRATIVE
AGENT AS TO THE MAXIMUM AMOUNT OF SUCH CONTINGENT SECURED OBLIGATION IF THEN
ASCERTAINABLE.  IF THE HOLDER OF SUCH CONTINGENT SECURED OBLIGATION DOES NOT
NOTIFY THE ADMINISTRATIVE AGENT OF THE MAXIMUM ASCERTAINABLE AMOUNT THEREOF AT
LEAST TWO BUSINESS DAYS BEFORE SUCH DISTRIBUTION, SUCH HOLDER WILL NOT BE
ENTITLED TO SHARE IN SUCH DISTRIBUTION.  IF SUCH HOLDER DOES SO NOTIFY THE
ADMINISTRATIVE AGENT AS TO THE MAXIMUM ASCERTAINABLE AMOUNTS THEREOF, THE
ADMINISTRATIVE AGENT WILL ALLOCATE TO SUCH HOLDER A PORTION OF THE MONIES TO BE
DISTRIBUTED IN SUCH DISTRIBUTION, CALCULATED AS IF SUCH CONTINGENT SECURED
OBLIGATION WERE OUTSTANDING IN SUCH MAXIMUM ASCERTAINABLE AMOUNT.


10.                               LIABILITY OF ADMINISTRATIVE AGENT AND
DELEGATES


10.1                        POSSESSION

If the Administrative Agent or any Delegate takes possession of the Charged
Assets, it or he may at any time relinquish possession.


10.2                        ADMINISTRATIVE AGENT’S LIABILITY


NEITHER THE ADMINISTRATIVE AGENT NOR ANY DELEGATE SHALL (EITHER BY REASON OF
TAKING POSSESSION OF THE CHARGED ASSETS OR FOR ANY OTHER REASON AND WHETHER AS
MORTGAGEE IN POSSESSION OR OTHERWISE) BE LIABLE TO THE CHARGOR, ANY SECURED
PARTY OR ANY OTHER PERSON FOR ANY COSTS, LOSSES, LIABILITIES OR EXPENSES
RELATING TO THE REALISATION OF ANY CHARGED ASSETS OR FROM ANY ACT, DEFAULT,
OMISSION OR MISCONDUCT OF THE ADMINISTRATIVE AGENT, ANY DELEGATE OR THEIR
RESPECTIVE OFFICERS, EMPLOYEES OR AGENTS IN RELATION TO THE CHARGED ASSETS OR IN
CONNECTION WITH THE LOAN DOCUMENTS EXCEPT TO THE EXTENT CAUSED BY ITS OR HIS OWN
GROSS NEGLIGENCE OR WILFUL MISCONDUCT. ANY THIRD PARTY REFERRED TO IN THIS
CLAUSE 10 MAY ENJOY THE BENEFIT OR ENFORCE THE TERMS OF THIS CLAUSE 10 IN
ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT,
CHAPTER 53B OF SINGAPORE.


11.                               POWER OF ATTORNEY


11.1                        APPOINTMENT

The Chargor by way of security irrevocably appoints the Administrative Agent and
every Delegate severally its attorney (with full power of substitution), on its
behalf and in its name or otherwise, at such time and in such manner as the
attorney thinks fit:


11.1.1              TO DO ANYTHING WHICH THE CHARGOR IS OBLIGED TO DO (BUT HAS
NOT DONE) UNDER ANY LOAN DOCUMENT TO WHICH IT IS A PARTY (INCLUDING TO EXECUTE
CHARGES OVER, TRANSFERS, CONVEYANCES, MORTGAGES, ASSIGNMENTS AND ASSURANCES OF,
AND OTHER INSTRUMENTS, NOTICES, ORDERS AND DIRECTIONS RELATING TO, THE CHARGED
ASSETS); AND

13


--------------------------------------------------------------------------------




 


11.1.2              TO EXERCISE ANY OF THE RIGHTS CONFERRED ON THE
ADMINISTRATIVE AGENT OR ANY DELEGATE IN RELATION TO THE CHARGED ASSETS OR UNDER
ANY LOAN DOCUMENT, THE ACT OR UNDER GENERAL LAW,

provided that the Administrative Agent shall not exercise any rights or powers
conferred on in this Clause 11.1 unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have notified the Chargor
of its intent to exercise any right to sell or otherwise dispose of any of the
Charged Assets.  The Administrative Agent will give the Chargor at least ten
days’ prior written notice of the time and place of any public sale or the time
at which any private sale or other intended disposition thereof will be made.


11.2                        RATIFICATION

The Chargor ratifies and confirms and agrees to ratify and confirm whatever any
such attorney shall do in the exercise or purported exercise of the power of
attorney granted by it in Clause 11.1 (Appointment).  Any attorney referred to
in this Clause 11 which is not a party to this Deed may enjoy the benefit or
enforce the terms of this Clause 11 in accordance with the provisions of the
Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore.


12.                               PROTECTION OF THIRD PARTIES


12.1                        NO DUTY TO ENQUIRE

No purchaser or other person dealing with the Administrative Agent, any other
Secured Party or any Delegate shall be concerned to enquire:


12.1.1              WHETHER THE RIGHTS CONFERRED BY OR PURSUANT TO ANY LOAN
DOCUMENT ARE EXERCISABLE;


12.1.2              WHETHER ANY CONSENTS, REGULATIONS, RESTRICTIONS OR
DIRECTIONS RELATING TO SUCH RIGHTS HAVE BEEN OBTAINED OR COMPLIED WITH;


12.1.3              OTHERWISE AS TO THE PROPRIETY OR REGULARITY OF ACTS
PURPORTING OR INTENDED TO BE IN EXERCISE OF ANY SUCH RIGHTS; OR


12.1.4              AS TO THE APPLICATION OF ANY MONEY BORROWED OR RAISED.


12.2                        PROTECTION TO PURCHASERS

Upon any sale or disposal of the Charged Assets or any part thereof which the
Administrative Agent shall make or purport to make under the provisions of this
Deed, a statement in writing from the Administrative Agent that the Charges have
become enforceable and that the power of sale has become exercisable shall be
conclusive evidence of the fact in favour of any purchaser or other person to
whom any of the Charged Assets may be transferred and such purchaser or other
person will take the same free of any rights of the Chargor.


13.                               SAVING PROVISIONS


13.1                        CONTINUING SECURITY

Subject to Clause 14 (Discharge of Security), the Charges are continuing
Security and will extend to the ultimate balance of the Secured Obligations,
regardless of any intermediate payment or discharge in whole or in part.

14


--------------------------------------------------------------------------------




 


13.2                        REINSTATEMENT

If any payment by the Chargor or any discharge given by a Secured Party (whether
in respect of the obligations of any Credit Party or any Security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:


13.2.1              THE LIABILITY OF THE CHARGOR AND THE CHARGES SHALL CONTINUE
AS IF THE PAYMENT, DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED; AND


13.2.2              EACH SECURED PARTY SHALL BE ENTITLED TO RECOVER THE VALUE OR
AMOUNT OF THAT SECURITY OR PAYMENT FROM THE CHARGOR, AS IF THE PAYMENT,
DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED.


13.3                        WAIVER OF DEFENCES

Neither the obligations of the Chargor under this Deed nor the Charges will be
affected by an act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under any Loan Document or
any of the Charges (without limitation and whether or not known to it or any
Secured Party) including:


13.3.1              ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH,
THE CHARGOR, ANY OTHER CREDIT PARTY OR OTHER PERSON;


13.3.2              THE RELEASE OF THE CHARGOR, ANY OTHER CREDIT PARTY OR ANY
OTHER PERSON UNDER THE TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR
OF ANY CREDIT PARTY;


13.3.3              THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR
RELEASE OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE ANY RIGHTS
AGAINST, OR SECURITY OVER ASSETS OF, THE CHARGOR, ANY OTHER CREDIT PARTY OR
OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER
REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE FULL
VALUE OF ANY SECURITY;


13.3.4              ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL
PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF THE CHARGOR,
ANY OTHER CREDIT PARTY OR ANY OTHER PERSON;


13.3.5              ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A LOAN
DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY;


13.3.6              ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY
OBLIGATION OF ANY PERSON UNDER ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR
SECURITY;


13.3.7              ANY INSOLVENCY, LIQUIDATION, WINDING-UP OR SIMILAR
PROCEEDINGS; OR


13.3.8              THIS DEED OR ANY OTHER LOAN DOCUMENT NOT BEING EXECUTED BY
OR BINDING AGAINST ANY PERSON INTENDED OR EXPRESSED TO BE PARTY THERETO.


13.4                        IMMEDIATE RECOURSE

The Chargor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Chargor under this Deed.  This waiver applies irrespective of any law or any
provision of a Loan Document to the contrary.

15


--------------------------------------------------------------------------------




 


13.5                        APPROPRIATIONS

Until all the Secured Obligations have been irrevocably paid in full and all
facilities which might give rise to Secured Obligations have terminated, each
Secured Party (or any trustee or agent on its behalf) may:


13.5.1              REFRAIN FROM APPLYING OR ENFORCING ANY OTHER MONEYS,
SECURITY OR RIGHTS HELD OR RECEIVED BY THAT SECURED PARTY (OR ANY TRUSTEE OR
AGENT ON ITS BEHALF) IN RESPECT OF THOSE AMOUNTS, OR APPLY AND ENFORCE THE SAME
IN SUCH MANNER AND ORDER AS IT SEES FIT (WHETHER AGAINST THOSE AMOUNTS OR
OTHERWISE) AND THE CHARGOR SHALL NOT BE ENTITLED TO THE BENEFIT OF THE SAME; AND


13.5.2              HOLD IN AN INTEREST-BEARING SUSPENSE ACCOUNT ANY MONEYS
RECEIVED FROM THE CHARGOR OR ON ACCOUNT OF THE CHARGOR’S LIABILITY UNDER THIS
DEED.


13.6                        DEFERRAL OF CHARGOR’S RIGHTS

Until all the Secured Obligations have been irrevocably paid in full and all
facilities which might give rise to Secured Obligations have terminated and
unless the Administrative Agent otherwise directs, the Chargor will not exercise
any rights which it may have by reason of performance by it of its obligations
under the Loan Documents:


13.6.1              TO BE INDEMNIFIED BY ANY OTHER CREDIT PARTY;


13.6.2              TO CLAIM ANY CONTRIBUTION FROM ANY OTHER CREDIT PARTY OR ANY
OTHER GUARANTOR OF ANY CREDIT PARTY’S OBLIGATIONS UNDER THE LOAN DOCUMENTS;
AND/OR


13.6.3              TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND WHETHER BY WAY
OF SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE SECURED PARTIES UNDER THE LOAN
DOCUMENTS OR OF ANY GUARANTEE OR OTHER SECURITY TAKEN PURSUANT TO, OR IN
CONNECTION WITH, THE LOAN DOCUMENTS BY ANY SECURED PARTY.


13.7                        ADDITIONAL SECURITY


THE CHARGES ARE IN ADDITION TO AND ARE NOT IN ANY WAY PREJUDICED BY ANY OTHER
GUARANTEES OR SECURITY NOW OR SUBSEQUENTLY HELD BY ANY SECURED PARTY.


14.                               DISCHARGE OF SECURITY


14.1                        DISCHARGE OF SECURITY


14.1.1              SUBJECT TO CLAUSE 14.2 (RETENTION OF SECURITY) AND TO
REINSTATEMENT AS SET FORTH IN SECTION 5.12 OF THE CREDIT AGREEMENT, UPON THE
OCCURRENCE OF THE EARLIER OF (I) THE RELEASE OF THE TRANSACTION GUARANTEE OF THE
CHARGOR PURSUANT TO SECTION 2(C) OF THE GUARANTEE AGREEMENT AND (II) THE
SATISFACTION OF ALL OF THE RATINGS RELEASE CONDITIONS, THE ADMINISTRATIVE AGENT
SHALL, AT THE REQUEST AND COST OF THE CHARGOR, RELEASE, REASSIGN OR DISCHARGE
(AS APPROPRIATE) THE CHARGED ASSETS FROM THE CHARGES.


14.1.2              AT ANY TIME BEFORE THE TRANSACTION LIENS GRANTED BY THE
BORROWER TERMINATE, THE ADMINISTRATIVE AGENT MAY, AT THE WRITTEN REQUEST OF THE
BORROWER, (I) RELEASE ANY CHARGED ASSETS (BUT NOT ALL OR SUBSTANTIALLY ALL THE
CHARGED ASSETS) WITH THE PRIOR

16


--------------------------------------------------------------------------------




 


WRITTEN CONSENT OF THE REQUIRED LENDERS OR (II) RELEASE ALL OR SUBSTANTIALLY ALL
THE CHARGED ASSETS WITH THE PRIOR WRITTEN CONSENT OF ALL LENDERS.


14.2                        RETENTION OF SECURITY

If the Administrative Agent considers that any amount paid or credited to any
Secured Party under any Loan Document is capable of being avoided or otherwise
set aside on the Winding-up of the Chargor or any other person or otherwise so
that the Transaction Guarantee of the Chargor may be reinstated pursuant to
Section 2(c)(i) of the Guarantee Agreement, the event described in Clause
14.1.1(i) above shall not be considered to have occurred.


15.                               CONDUCT OF BUSINESS BY THE SECURED PARTIES

No provision of this Deed will:


15.1.1              INTERFERE WITH THE RIGHT OF EACH SECURED PARTY TO ARRANGE
ITS AFFAIRS (TAXES OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT;


15.1.2              OBLIGE ANY SECURED PARTY TO INVESTIGATE OR CLAIM ANY CREDIT,
RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT, ORDER AND MANNER
OF ANY CLAIM; OR


15.1.3              OBLIGE ANY SECURED PARTY TO DISCLOSE ANY INFORMATION
RELATING TO ITS AFFAIRS (TAXES OR OTHERWISE) OR ANY COMPUTATIONS IN RESPECT OF
TAXES.


16.                               CURRENCY INDEMNITY


16.1                        CURRENCY INDEMNITY


16.1.1              IF ANY SUM DUE FROM THE CHARGOR UNDER THIS DEED (A “SUM”),
OR ANY ORDER, JUDGMENT OR AWARD GIVEN OR MADE IN RELATION TO A SUM, HAS TO BE
CONVERTED FROM THE CURRENCY OF ACCOUNT INTO ANOTHER CURRENCY (THE “SECOND
CURRENCY”) FOR THE PURPOSE OF:

(I)                           MAKING OR FILING A CLAIM OR PROOF AGAINST THE
CHARGOR;

(II)                        OBTAINING OR ENFORCING AN ORDER, JUDGMENT OR AWARD
IN RELATION TO ANY LITIGATION OR ARBITRATION PROCEEDINGS,

THE CHARGOR SHALL AS AN INDEPENDENT OBLIGATION, WITHIN THREE BUSINESS DAYS OF
DEMAND, INDEMNIFY EACH SECURED PARTY TO WHOM THAT SUM IS DUE AGAINST ANY COST,
LOSS OR LIABILITY ARISING OUT OF OR AS A RESULT OF THE CONVERSION INCLUDING ANY
DISCREPANCY BETWEEN (A) THE RATE OF EXCHANGE USED TO CONVERT THAT SUM FROM THE
CURRENCY OF ACCOUNT INTO THE SECOND CURRENCY AND (B) THE RATE OR RATES OF
EXCHANGE AVAILABLE TO THAT SECURED PARTY AT THE TIME OF ITS RECEIPT OF THAT SUM.


16.1.2              THE CHARGOR WAIVES ANY RIGHT IT MAY HAVE IN ANY JURISDICTION
TO PAY ANY AMOUNT UNDER THIS DEED IN A CURRENCY OR CURRENCY UNIT OTHER THAN THAT
IN WHICH IT IS EXPRESSED TO BE PAYABLE.


16.2                        INDEMNITIES SEPARATE

The indemnity in Clause 16.1 shall:

17


--------------------------------------------------------------------------------


 


16.2.1              CONSTITUTE A SEPARATE AND INDEPENDENT OBLIGATION FROM THE
OTHER OBLIGATIONS IN THIS DEED;


16.2.2              GIVE RISE TO A SEPARATE AND INDEPENDENT CAUSE OF ACTION;


16.2.3              APPLY IRRESPECTIVE OF ANY INDULGENCE GRANTED BY ANY SECURED
PARTY;


16.2.4              CONTINUE IN FULL FORCE AND EFFECT DESPITE ANY JUDGMENT,
ORDER, CLAIM OR PROOF FOR A LIQUIDATED AMOUNT IN RESPECT OF ANY SECURED
OBLIGATION OR ANY OTHER JUDGMENT OR ORDER; AND


16.2.5              APPLY WHETHER OR NOT ANY CLAIM UNDER IT RELATES TO ANY
MATTER DISCLOSED BY THE CHARGOR OR OTHERWISE KNOWN TO ANY SECURED PARTY.


17.                               PAYMENTS


17.1                        PAYMENTS

All payments by the Chargor under this Deed (including damages for its breach)
shall be made in the Currency of Account and to such account, with such
financial institution and in such other manner as the Administrative Agent may
direct.


17.2                        CONTINUATION OF ACCOUNTS

At any time after:


17.2.1              THE RECEIPT BY ANY SECURED PARTY OF NOTICE (EITHER ACTUAL OR
OTHERWISE) OF ANY SUBSEQUENT SECURITY AFFECTING THE CHARGED ASSETS; OR


17.2.2              THE PRESENTATION OF A PETITION OR THE PASSING OF A
RESOLUTION IN RELATION TO THE WINDING-UP OF THE CHARGOR,

any Secured Party may open a new account in the name of the Chargor with that
Secured Party (whether or not it permits any existing account to continue). If
that Secured Party does not open such a new account, it shall nevertheless be
treated as if it had done so when the relevant event occurred. No moneys paid
into any account, whether new or continuing, after that event shall discharge or
reduce the amount recoverable pursuant to any Loan Document to which the Chargor
is party.


18.                               TRUST PROVISIONS


18.1                        DECLARATION OF TRUST


THE ADMINISTRATIVE AGENT AGREES TO AND SHALL HOLD THE CHARGED ASSETS AND THE
BENEFIT OF THIS DEED ON TRUST FOR THE SECURED PARTIES FROM TIME TO TIME AS
SECURITY FOR THE TRANSACTION GUARANTEE OF THE CHARGOR AND FOR THE DUE AND
PUNCTUAL PAYMENT AND DISCHARGE OF ALL THE SECURED OBLIGATIONS GUARANTEED BY THE
CHARGOR UNDER THE TRANSACTION GUARANTEE OF THE CHARGOR AND ON THE TERMS AND
SUBJECT TO THE CONDITIONS CONTAINED IN THIS DEED AND THE OBLIGATIONS, RIGHTS AND
BENEFITS VESTED OR TO BE VESTED IN THE ADMINISTRATIVE AGENT BY THIS DEED OR ANY
DOCUMENT ENTERED INTO PURSUANT HERETO SHALL (AS WELL BEFORE AS AFTER
ENFORCEMENT) BE PERFORMED AND (AS THE CASE MAY BE) EXERCISED IN ACCORDANCE WITH
THE PROVISIONS OF THIS DEED.

18


--------------------------------------------------------------------------------




 


18.2                        RIGHTS UPON ENFORCEMENT


AT ANY TIME AFTER AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
UNTIL THE WHOLE OF THE CHARGED ASSETS SHALL BE SOLD, CALLED IN, COLLECTED OR
CONVERTED UNDER THE POWERS OF CONVERSION CONFERRED UPON THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT SHALL HAVE, IN ADDITION TO THE POWERS CONFERRED
UPON IT BY OR PURSUANT TO THIS DEED, POWER AT ITS DISCRETION AND WITHOUT BEING
RESPONSIBLE FOR ANY LOSS OR DAMAGE WHICH MAY ARISE OR BE OCCASIONED THEREBY AND
WITHOUT ANY CONSENT BY THE SECURED PARTIES OR THE CHARGOR TO DO EACH AND EVERY
OF THE FOLLOWING THINGS:


18.2.1              SETTLE, ADJUST, REFER TO ARBITRATION, COMPROMISE OR ARRANGE
ALL ACCOUNTS, QUESTIONS, CLAIMS AND DEMANDS WHATSOEVER IN RELATION TO THE
CHARGED ASSETS OR ANY PART THEREOF;


18.2.2              EXECUTE AND DO CONTRACTS, DEEDS, DOCUMENTS AND THINGS AND
BRING, DEFEND OR ABANDON ACTIONS, SUITS AND PROCEEDINGS IN RELATION TO THE
CHARGED ASSETS IN THE NAME OF THE CHARGOR;


18.2.3              DISCHARGE THE CHARGED ASSETS OR ANY PART THEREOF FROM THE
SECURITY CONSTITUTED BY THIS DEED WHERE THE ADMINISTRATIVE AGENT CONSIDERS SUCH
DISCHARGE TO BE EXPEDIENT IN THE INTERESTS OF THE SECURED PARTIES AND ON SUCH
TERMS AND CONDITIONS AS IT THINKS FIT; AND


18.2.4              GENERALLY TO DO ANYTHING IN RELATION TO THE CHARGED ASSETS
OR ANY PART THEREOF AS IT COULD DO IF IT WERE ABSOLUTELY ENTITLED THERETO.


18.3                        INDEMNIFICATION


THE ADMINISTRATIVE AGENT SHALL NOT BE BOUND TO TAKE ANY STEPS TO ENFORCE THE
PERFORMANCE OF ANY PROVISIONS OF THIS DEED UNLESS IT SHALL BE INDEMNIFIED TO ITS
SATISFACTION BY THE SECURED PARTIES AGAINST ALL PROCEEDINGS, CLAIMS AND DEMANDS
TO WHICH IT MAY BE OR BECOME LIABLE AND ALL COSTS, CHARGES, EXPENSES AND
LIABILITIES WHICH MAY BE INCURRED BY IT IN CONNECTION THEREWITH.


18.4                        RAISE MONEYS


THE ADMINISTRATIVE AGENT MAY AT ANY TIME AFTER THE SECURITY CONSTITUTED BY THIS
DEED SHALL HAVE BECOME ENFORCEABLE, ADVANCE, RAISE OR BORROW MONEY ON THE
SECURITY OF THE CHARGED ASSETS OR ANY PART THEREOF FOR THE PURPOSE OF DEFRAYING
ANY COSTS, CHARGES, LOSSES AND EXPENSES WHICH SHALL BE PAID OR INCURRED BY THE
ADMINISTRATIVE AGENT IN RELATION TO THIS DEED (INCLUDING REMUNERATION OF THE
ADMINISTRATIVE AGENT) OR WHICH THE ADMINISTRATIVE AGENT ANTICIPATES MAY BE PAID
OR INCURRED IN THE EXERCISE OF THE POWERS, AUTHORITIES AND DISCRETIONS VESTED IN
IT OR FOR ALL OTHER PURPOSES OF THIS DEED AND THE ADMINISTRATIVE AGENT MAY
ADVANCE, RAISE AND BORROW SUCH MONEYS AT SUCH RATES OF INTEREST AND GENERALLY ON
SUCH TERMS AND CONDITIONS AS THE ADMINISTRATIVE AGENT SHALL THINK FIT AND MAY
SECURE THE REPAYMENT OF THE MONEYS SO ADVANCED, RAISED OR BORROWED WITH INTEREST
ON THE SAME BY MORTGAGING OR OTHERWISE CHARGING THE CHARGED ASSETS OR ANY PART
THEREOF AND GENERALLY IN SUCH MANNER AND FORM AS THE ADMINISTRATIVE AGENT SHALL
THINK FIT AND FOR THE PURPOSES AFORESAID MAY EXECUTE AND DO ALL SUCH ASSURANCES,
DEEDS, ACTS AND THINGS AS IT SHALL THINK FIT AND NO PERSON LENDING ANY SUCH
MONEY SHALL BE CONCERNED TO ENQUIRE AS TO THE PROPRIETY OR PURPOSE OF THE
EXERCISE OF THIS POWER OR TO SEE TO THE APPLICATION OF ANY MONEYS SO RAISED OR
BORROWED.

19


--------------------------------------------------------------------------------




 


18.5                        SUPPLEMENT TO THE TRUSTEES ACT


BY WAY OF SUPPLEMENT TO THE TRUSTEES ACT, CHAPTER 337 OF SINGAPORE, IT IS
EXPRESSLY DECLARED AS FOLLOWS:


18.5.1              THE ADMINISTRATIVE AGENT MAY, IN RELATION TO THIS DEED, ACT
ON THE OPINION, CERTIFICATE OR ADVICE OF, OR INFORMATION OBTAINED FROM, ANY
LAWYER, VALUER, BANKER, BROKER, ACCOUNTANT OR OTHER EXPERT APPOINTED BY THE 
ADMINISTRATIVE AGENT, THE CHARGOR OR ANY OTHER SECURED PARTY AND SHALL NOT BE
RESPONSIBLE FOR ANY LOSS OCCASIONED BY SO ACTING;


18.5.2              ANY SUCH OPINION, CERTIFICATE, ADVICE OR INFORMATION MAY BE
SENT OR OBTAINED BY LETTER OR FACSIMILE TRANSMISSION AND THE ADMINISTRATIVE
AGENT SHALL NOT BE LIABLE FOR ACTING ON ANY OPINION, CERTIFICATE, ADVICE OR
INFORMATION PURPORTING TO BE CONVEYED BY ANY SUCH LETTER OR FACSIMILE
TRANSMISSION ALTHOUGH THE SAME SHALL CONTAIN SOME ERROR OR SHALL NOT BE
AUTHENTIC;


18.5.3              THE ADMINISTRATIVE AGENT MAY CALL FOR AND SHALL BE AT
LIBERTY TO ACCEPT A CERTIFICATE SIGNED BY ANY DIRECTOR OF THE CHARGOR AS TO ANY
FACT OR MATTER ON WHICH THE ADMINISTRATIVE AGENT MAY NEED OR WISH TO BE
SATISFIED AS SUFFICIENT EVIDENCE THEREOF AND A LIKE CERTIFICATE THAT ANY ASSETS
IN THE  OPINION  OF  THE  PERSON SO CERTIFYING HAVE A PARTICULAR VALUE OR
PRODUCE A PARTICULAR INCOME OR ARE SUITABLE FOR SUCH COMPANY’S PURPOSES AS
SUFFICIENT EVIDENCE THAT THEY HAVE THAT VALUE OR PRODUCE THAT INCOME OR ARE SO
SUITABLE AND A LIKE CERTIFICATE TO THE EFFECT THAT ANY PARTICULAR DEALING,
TRANSACTION, STEP OR THING IS IN THE OPINION OF THE PERSON SO CERTIFYING
EXPEDIENT AS SUFFICIENT EVIDENCE THAT IT IS EXPEDIENT AND THE ADMINISTRATIVE
AGENT SHALL NOT BE BOUND IN ANY SUCH CASE TO CALL FOR FURTHER EVIDENCE OR BE
RESPONSIBLE FOR ANY LOSS THAT MAY BE OCCASIONED BY ITS FAILING TO DO SO OR BY
ITS ACTING ON ANY SUCH CERTIFICATE;


18.5.4              WITH A VIEW TO FACILITATING SALES AND OTHER DEALINGS UNDER
ANY PROVISIONS OF THIS DEED, THE ADMINISTRATIVE AGENT SHALL HAVE FULL POWER
PROSPECTIVELY TO CONSENT TO ANY SPECIFIED TRANSACTION CONDITIONALLY ON THE SAME
CONFORMING TO ANY SPECIFIED CONDITIONS LAID DOWN OR APPROVED BY THE
ADMINISTRATIVE AGENT;


18.5.5              THE ADMINISTRATIVE AGENT SHALL HAVE FULL POWER TO DETERMINE
AS BETWEEN ITSELF AND THE OTHER SECURED PARTIES ALL QUESTIONS AND DOUBTS ARISING
IN RELATION TO ANY OF THE PROVISIONS OF THIS DEED AND EVERY SUCH DETERMINATION
WHETHER MADE UPON A QUESTION ACTUALLY RAISED OR IMPLIED IN THE ACTS OR
PROCEEDINGS OF THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE AND SHALL BIND ALL
PERSONS INTERESTED UNDER THIS DEED;


18.5.6              THE ADMINISTRATIVE AGENT SHALL NOT BE BOUND TO TAKE ANY
STEPS TO ASCERTAIN WHETHER ANY EVENT HAS HAPPENED WHICH CAUSES, OR WHICH WITH
THE LAPSE OF TIME AND/OR A RELEVANT DETERMINATION, WOULD CAUSE, THE SECURED
OBLIGATIONS TO BECOME PAYABLE OR THE SECURITY CONSTITUTED BY THIS DEED TO BECOME
ENFORCEABLE AND THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO ASSUME WITHOUT
ENQUIRY THAT NO SUCH EVENT HAS HAPPENED AND THAT THE CHARGOR IS DULY PERFORMING
ALL ITS OBLIGATIONS CONTAINED IN THIS DEED AND THAT THE BORROWER AND EACH OF THE
OTHER LOAN PARTIES IS DULY PERFORMING ITS OBLIGATIONS CONTAINED IN THE OTHER
LOAN DOCUMENTS;

20


--------------------------------------------------------------------------------




 


18.5.7              THE ADMINISTRATIVE AGENT SHALL NOT BE CONCERNED WITH OR BE
RESPONSIBLE FOR ANY CONSOLIDATION, AMALGAMATION OR MERGER OF THE CHARGOR OR ANY
SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CHARGOR OR THE
FORM OR SUBSTANCE OF ANY PLAN RELATING THERETO OR THE CONSEQUENCES THEREOF TO
ANY SECURED PARTY;


18.5.8              THE ADMINISTRATIVE AGENT SHALL BE AT LIBERTY TO HOLD OR
DEPOSIT THIS DEED AND ANY SHARE CERTIFICATES OR DOCUMENTS RELATING TO THIS DEED
WITH ANY BANKER OR BANKING COMPANY OR ANY COMPANY WHOSE BUSINESS INCLUDES
UNDERTAKING THE SAFE CUSTODY OF SHARE CERTIFICATES OR DOCUMENTS OR WITH ANY
LAWYER OR FIRM OF LAWYERS OF GOOD REPUTE AND THE ADMINISTRATIVE AGENT SHALL NOT
BE RESPONSIBLE FOR, OR BE REQUIRED TO INSURE AGAINST, ANY LOSS INCURRED IN
CONNECTION WITH ANY SUCH HOLDING OR DEPOSIT AND THE ADMINISTRATIVE AGENT MAY PAY
ALL SUMS REQUIRED TO BE PAID ON ACCOUNT OR IN RESPECT OF ANY SUCH DEPOSIT;


18.5.9              SAVE AS HEREIN EXPRESSLY PROVIDED, THE ADMINISTRATIVE AGENT
SHALL AS BETWEEN ITSELF AND THE OTHER SECURED PARTIES, AS REGARDS ALL THE
DUTIES, TRUSTS, POWERS, AUTHORITIES, RIGHTS AND DISCRETIONS VESTED IN IT BY THIS
DEED, HAVE ABSOLUTE AND UNCONTROLLED DISCRETION AS TO THE EXERCISE THEREOF AND
IT SHALL BE IN NO WAY RESPONSIBLE FOR ANY LOSS, COSTS, DAMAGES, EXPENSES OR
INCONVENIENCE WHICH MAY RESULT FROM THE EXERCISE OR NON-EXERCISE THEREOF AND
WHENEVER THE ADMINISTRATIVE AGENT IS, UNDER THE PROVISIONS OF THIS DEED, BOUND
TO ACT AT THE REQUEST OR DIRECTION OF THE SECURED PARTIES THE ADMINISTRATIVE
AGENT SHALL NEVERTHELESS NOT BE SO BOUND UNLESS FIRST INDEMNIFIED TO ITS
SATISFACTION  AGAINST  ALL ACTIONS, PROCEEDINGS, CLAIMS AND DEMANDS TO WHICH IT
MAY RENDER ITSELF LIABLE AND ALL COSTS, CHARGES, DAMAGES, EXPENSES AND
LIABILITIES WHICH IT MAY INCUR BY SO DOING;


18.5.10       THE ADMINISTRATIVE AGENT MAY, IN THE CONDUCT OF THE TRUSTS OF THIS
DEED, INSTEAD OF ACTING PERSONALLY, EMPLOY AND PAY AN AGENT, WHETHER OR NOT A
LAWYER OR OTHER PROFESSIONAL PERSON, TO TRANSACT OR CONDUCT, OR CONCUR IN
TRANSACTING OR CONDUCTING, ANY BUSINESS AND TO DO OR CONCUR IN DOING ALL ACTS
REQUIRED TO BE DONE BY THE ADMINISTRATIVE AGENT (INCLUDING THE RECEIPT AND
PAYMENT OF MONEY) AND ANY TRUSTEE, BEING A LAWYER, BANKER, BROKER OR OTHER
PERSON ENGAGED IN ANY PROFESSION OR BUSINESS, SHALL BE ENTITLED TO CHARGE AND BE
PAID ALL USUAL PROFESSIONAL AND OTHER CHARGES FOR BUSINESS TRANSACTED AND ACTS
DONE BY HIM OR ANY PARTNER OF HIS OR BY HIS FIRM IN CONNECTION WITH SUCH TRUSTS
AND ALSO HIS CHARGES IN ADDITION TO DISBURSEMENTS FOR ALL OTHER WORK AND
BUSINESS DONE AND ALL TIME SPENT BY HIM OR HIS PARTNER OR FIRM ON MATTERS
ARISING IN CONNECTION WITH THIS DEED, INCLUDING MATTERS WHICH MIGHT OR SHOULD
HAVE BEEN ATTENDED TO IN PERSON BY A TRUSTEE NOT BEING A LAWYER, BANKER, BROKER
OR OTHER PERSON ENGAGED IN ANY PROFESSION OR BUSINESS; AND THE ADMINISTRATIVE
AGENT SHALL NOT BE IN ANY WAY RESPONSIBLE FOR ANY LOSS INCURRED BY REASON OF ANY
MISCONDUCT OR DEFAULT ON THE PART OF ANY SUCH PERSON APPOINTED BY IT HEREUNDER
OR BE BOUND TO SUPERVISE THE PROCEEDINGS OR ACTS OF ANY SUCH PERSON;


18.5.11       THE ADMINISTRATIVE AGENT MAY WHENEVER IT THINKS IT EXPEDIENT IN
THE INTEREST OF THE SECURED PARTIES, WHETHER BY POWER OF ATTORNEY OR IN SUCH
OTHER MANNER AS IT MAY THINK FIT, DELEGATE TO ANY PERSON OR PERSONS OR
FLUCTUATING BODY OF PERSONS SELECTED BY IT ALL OR ANY OF THE TRUSTS, RIGHTS,
POWERS, DUTIES, AUTHORITIES AND DISCRETIONS VESTED IN IT BY THIS DEED AND ANY
SUCH DELEGATION MAY BE MADE UPON SUCH TERMS AND CONDITIONS

21


--------------------------------------------------------------------------------




 


(INCLUDING POWER TO SUB-DELEGATE WITH THE APPROVAL OF THE ADMINISTRATIVE AGENT)
AND SUBJECT TO SUCH REGULATIONS AS THE ADMINISTRATIVE AGENT MAY IN THE INTERESTS
OF THE SECURED PARTIES THINK FIT AND, PROVIDED THAT THE ADMINISTRATIVE AGENT
SHALL HAVE EXERCISED REASONABLE CARE IN THE SELECTION OF SUCH DELEGATE, IT SHALL
NOT BE UNDER ANY OBLIGATION TO SUPERVISE THE PROCEEDINGS OF AND SHALL NOT BE IN
ANY WAY RESPONSIBLE FOR ANY LOSS INCURRED BY REASON OF ANY MISCONDUCT OR DEFAULT
ON THE PART OF ANY SUCH DELEGATE OR SUB-DELEGATE OR BE BOUND TO SUPERVISE THE
PROCEEDINGS OR ACTS OF ANY SUCH PERSON; THE ADMINISTRATIVE AGENT SHALL, WITHIN A
REASONABLE TIME OF ANY SUCH DELEGATION OR ANY RENEWAL, EXTENSION OR TERMINATION
THEREOF, GIVE NOTICE THEREOF TO THE CHARGOR AND SHALL PROCURE THAT ANY DELEGATE
SHALL GIVE NOTICE TO THE CHARGOR OF ANY APPOINTMENT OF ANY SUB-DELEGATE;


18.5.12       THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY ON THE
CERTIFICATE OF A DULY AUTHORISED OFFICER OF ANY SECURED PARTY AS TO THE AMOUNT
PAYABLE IN RESPECT OF THE SECURED OBLIGATIONS DUE TO SUCH SECURED PARTY AND
SHALL NOT BE LIABLE TO THE CHARGOR BY REASON OF SUCH RELIANCE;


18.5.13       ANY CONSENT GIVEN BY THE ADMINISTRATIVE AGENT FOR THE PURPOSES OF
THIS DEED MAY BE GIVEN ON SUCH TERMS AND CONDITIONS (IF ANY) AS THE
ADMINISTRATIVE AGENT THINKS FIT;


18.5.14       THE ADMINISTRATIVE AGENT SHALL NOT (UNLESS ORDERED SO TO DO BY A
COURT OF COMPETENT JURISDICTION) BE REQUIRED TO DISCLOSE TO ANY SECURED PARTY
ANY CONFIDENTIAL, FINANCIAL, PRICE SENSITIVE, OR OTHER INFORMATION MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE CHARGOR IN CONNECTION WITH THIS
DEED AND NO SECURED PARTY SHALL BE ENTITLED TO TAKE ANY ACTION TO OBTAIN FROM
THE ADMINISTRATIVE AGENT ANY SUCH INFORMATION; AND


18.5.15       THE ADMINISTRATIVE AGENT MAY DETERMINE WHETHER OR NOT A DEFAULT IN
THE PERFORMANCE BY THE CHARGOR OF ANY OBLIGATION UNDER THE PROVISIONS OF THIS
DEED IS IN ITS OPINION CAPABLE OF REMEDY AND/OR IS MATERIALLY PREJUDICIAL TO THE
INTERESTS OF THE SECURED PARTIES AND ANY SUCH DETERMINATION SHALL BE CONCLUSIVE
AND BINDING UPON THE CHARGOR AND THE SECURED PARTIES,

Provided, nevertheless, that nothing contained in this sub-Clause shall, in any
case in which the Administrative Agent has failed to show the degree of care and
diligence required of it as trustee having regard to the provisions of this Deed
conferring on the Administrative Agent any powers, authorities or discretions,
relieve or indemnify the Administrative Agent against any liability for breach
of trust or any liability which by virtue of any rule of law would otherwise
attach to it in respect of any negligence, default, breach of duty or breach of
trust of which it may be guilty in relation to its duties under this Deed.


18.6                        TITLE


THE ADMINISTRATIVE AGENT SHALL ACCEPT WITHOUT INVESTIGATION, REQUISITION OR
OBJECTION, SUCH TITLE AS THE CHARGOR MAY HAVE TO THE CHARGED ASSETS AND SHALL
NOT BE BOUND OR CONCERNED TO EXAMINE OR ENQUIRE INTO NOR BE LIABLE FOR ANY
DEFECT OR FAILURE IN THE TITLE OF THE CHARGOR TO THE CHARGED ASSETS OR ANY PART
THEREOF WHETHER SUCH DEFECT OR FAILURE WAS KNOWN TO THE ADMINISTRATIVE AGENT OR
MIGHT HAVE BEEN DISCOVERED UPON EXAMINATION OR ENQUIRY AND WHETHER CAPABLE OF
REMEDY OR NOT BUT THE CHARGOR SHALL NEVERTHELESS OBSERVE ANY UNDERTAKING GIVEN
BY THEM WITH REGARD TO ANY SUCH TITLE.

22


--------------------------------------------------------------------------------




 


18.7                        INDEMNITY


THE ADMINISTRATIVE AGENT AND EVERY OTHER ATTORNEY, AGENT OR OTHER PERSON
APPOINTED BY THE ADMINISTRATIVE AGENT UNDER THE PROVISIONS OF THIS DEED SHALL BE
ENTITLED TO BE INDEMNIFIED OUT OF THE CHARGED ASSETS IN RESPECT OF ALL
LIABILITIES, COSTS, CHARGES AND EXPENSES PROPERLY INCURRED BY IT OR HIM IN
RELATION TO THIS DEED OR TO THE PREPARATION AND EXECUTION OR PURPORTED EXECUTION
THEREOF OR TO THE CARRYING OUT OF THE TRUSTS OF THIS DEED OR THE EXERCISE OF ANY
TRUSTS, POWERS OR DISCRETIONS VESTED IN IT OR HIM PURSUANT TO THIS DEED AND
AGAINST ALL ACTIONS, PROCEEDINGS, COSTS, CLAIMS AND DEMANDS IN RESPECT OF ANY
MATTER OR THING DONE OR OMITTED IN ANY WAY RELATING TO THIS DEED IN PRIORITY TO
ANY PAYMENTS TO THE SECURED PARTIES AND THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT MAY RETAIN AND PAY OUT OF ANY MONEYS IN ITS OR HIS HANDS
ARISING FROM THIS DEED ALL SUMS NECESSARY TO EFFECT SUCH INDEMNITY AND ALSO THE
REMUNERATION OF THE ADMINISTRATIVE AGENT (IF ANY). ANY THIRD PARTY REFERRED TO
IN THIS CLAUSE 18.7 MAY ENJOY THE BENEFIT OF OR ENFORCE THE TERMS OF THIS CLAUSE
IN ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT, CHAPTER 53B OF SINGAPORE.


18.8                        PERFORMANCE OF COVENANTS


THE ADMINISTRATIVE AGENT IS HEREBY AUTHORISED AND IT IS DECLARED THAT IT IS
ENTITLED TO ASSUME WITHOUT ENQUIRY (IN THE ABSENCE OF KNOWLEDGE BY OR AN EXPRESS
NOTICE TO IT TO THE CONTRARY) THAT THE CHARGOR IS DULY PERFORMING AND OBSERVING
ALL THE COVENANTS AND PROVISIONS CONTAINED IN THIS DEED AND ON ITS PART TO BE
PERFORMED AND OBSERVED AND NOTWITHSTANDING KNOWLEDGE BY OR NOTICE TO THE
ADMINISTRATIVE AGENT OF ANY BREACH OF ANY SUCH COVENANT, CONDITION, PROVISION OR
OBLIGATION IT SHALL BE IN THE DISCRETION OF THE ADMINISTRATIVE AGENT WHETHER TO
TAKE ANY ACTION OR PROCEEDINGS OR TO ENFORCE THE PERFORMANCE THEREOF AND
NOTWITHSTANDING THAT THE SECURITY CONSTITUTED BY THIS DEED SHALL HAVE BECOME
ENFORCEABLE AND THAT IT MAY BE EXPEDIENT TO ENFORCE THE SAME THE ADMINISTRATIVE
AGENT SHALL NOT BE BOUND TO ENFORCE THE SAME OR ANY OF THE COVENANTS,
CONDITIONS, PROVISIONS OR OBLIGATIONS OF THIS DEED UNLESS AND UNTIL IN ANY OF
SUCH CASES THE ADMINISTRATIVE AGENT IS REQUESTED TO DO SO BY THE REQUIRED
LENDERS AND THEN ONLY IF IT SHALL BE INDEMNIFIED TO ITS SATISFACTION AGAINST ALL
ACTIONS, PROCEEDINGS, COSTS, CLAIMS AND DEMANDS TO WHICH IT MAY RENDER ITSELF
LIABLE AND ALL COSTS, CHARGES, DAMAGES AND EXPENSES WHICH IT MAY INCUR BY SO
DOING.


18.9                        OTHER TRANSACTIONS


THE ADMINISTRATIVE AGENT AND ANY DIRECTOR OR OFFICER OF ANY CORPORATION BEING A
TRUSTEE PURSUANT TO THIS DEED OR ANY COMPANY OR PERSON IN ANY OTHER WAY
ASSOCIATED WITH THE ADMINISTRATIVE AGENT HEREOF SHALL BE ENTITLED TO ENTER INTO
OR TO BE OTHERWISE INTERESTED IN ANY BANKING, FINANCIAL OR BUSINESS CONTRACTS OR
ANY OTHER TRANSACTIONS OR ARRANGEMENTS WITH THE CHARGOR OR IN CONNECTION WITH
THE WHOLE OR ANY PART OF THE CHARGED ASSETS WHICH IT COULD HAVE ENTERED INTO HAD
IT NOT BEEN A TRUSTEE PURSUANT TO THIS DEED; AND THE ADMINISTRATIVE AGENT SHALL
NOT BE ACCOUNTABLE TO THE CHARGOR OR ANY OF THE SECURED PARTIES FOR ANY PROFITS
OR BENEFITS RESULTING OR ARISING FROM ANY CONTRACT, TRANSACTION OR ARRANGEMENT
AS IS MENTIONED IN THIS CLAUSE AND THE ADMINISTRATIVE AGENT SHALL ALSO BE AT
LIBERTY TO RETAIN FOR ITS OWN BENEFIT AND SHALL BE IN NO WAY ACCOUNTABLE TO THE
CHARGOR OR ANY OF THE SECURED PARTIES FOR ANY BENEFITS OR PROFITS OR ANY FEES,
COMMISSIONS, DISCOUNTS OR SHARE OF BROKERAGE ALLOWED TO IT BY BANKERS, BROKERS
OR OTHER PARTIES IN RELATION TO OR OTHERWISE ARISING OUT OF ANY CONTRACT,
TRANSACTION OR ARRANGEMENT (INCLUDING ANY DEALING WITH THE CHARGED ASSETS)
PERMITTED BY OR

23


--------------------------------------------------------------------------------




 


EFFECTED UNDER OR IN CONNECTION WITH THIS DEED AND IF ANY CONTRACT, TRANSACTION
OR ARRANGEMENT AS IS MENTIONED IN THIS CLAUSE IS DEPENDENT ON OR INVOLVES THE
EXERCISE BY THE ADMINISTRATIVE AGENT OF ANY DISCRETION THE ADMINISTRATIVE AGENT
SHALL BE FREE IF IT THINKS FIT TO EXERCISE SUCH DISCRETION SO AS TO PERMIT SUCH
CONTRACT, TRANSACTION OR ARRANGEMENT NOTWITHSTANDING ITS INTEREST THEREIN.


18.10                 MODIFICATIONS


THE ADMINISTRATIVE AGENT MAY AT ANY TIME AND FROM TIME TO TIME WITHOUT THE
CONSENT OR SANCTION OF THE SECURED PARTIES CONCUR WITH THE CHARGOR IN MAKING
SUCH MODIFICATIONS TO THIS DEED AS MAY BE AGREED BETWEEN THE CHARGOR AND THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE ADMINISTRATIVE AGENT IS OF THE OPINION
THAT SUCH MODIFICATION WILL NOT BE MATERIALLY PREJUDICIAL TO THE INTERESTS OF
THE SECURED PARTIES OR WHERE THE MODIFICATION IS TO CORRECT A MANIFEST ERROR OR
OMISSION.


18.11                 WAIVER


UNLESS OTHERWISE DIRECTED BY THE SECURED PARTIES, THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME AND AT ANY TIME, PROVIDED THAT IN ITS OPINION THE INTERESTS OF
THE SECURED PARTIES WILL NOT THEREBY BE MATERIALLY PREJUDICED, WAIVE OR
AUTHORISE, ON SUCH TERMS AND CONDITIONS (IF ANY) AS SHALL SEEM EXPEDIENT TO THE
ADMINISTRATIVE AGENT, ANY BREACH OR PROPOSED BREACH BY THE CHARGOR OF ANY OF THE
COVENANTS, CONDITIONS, PROVISIONS OR OBLIGATIONS ON ITS PART CONTAINED IN THIS
DEED OTHER THAN A BREACH WHICH GIVES RISE TO AN EVENT UPON WHICH THE SECURITY
CONSTITUTED BY THIS DEED BECOMES ENFORCEABLE WITHOUT PREJUDICE TO THE RIGHTS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF ANY SUBSEQUENT BREACH THEREOF.


18.12                 DISCRETION


WHERE UNDER THIS DEED PROVISION IS MADE FOR THE GIVING OF ANY CONSENT OR THE
EXERCISE OF ANY DISCRETION BY THE ADMINISTRATIVE AGENT ANY SUCH CONSENT MAY BE
GIVEN AND ANY SUCH DISCRETION MAY BE EXERCISED ON SUCH TERMS AND CONDITIONS (IF
ANY) AS THE ADMINISTRATIVE AGENT MAY THINK FIT AND THE CHARGOR SHALL OBSERVE AND
PERFORM ANY SUCH TERMS AND CONDITIONS AND THE ADMINISTRATIVE AGENT MAY AT ANY
TIME WAIVE OR AGREE TO A VARIATION IN SUCH TERMS AND CONDITIONS.  ANY SUCH
CONSENT MAY BE GIVEN RETROSPECTIVELY.


18.13                 NEW TRUSTEE


SUBJECT TO CLAUSE 18.15, THE POWER TO APPOINT A NEW TRUSTEE HEREOF SHALL BE
VESTED IN THE CHARGOR BUT NO PERSON SHALL BE APPOINTED WHO SHALL NOT PREVIOUSLY
HAVE BEEN APPROVED BY THE SECURED PARTIES.  ANY APPOINTMENT OF A NEW TRUSTEE
HEREOF SHALL AS SOON AS PRACTICABLE THEREAFTER BE NOTIFIED BY THE CHARGOR TO THE
SECURED PARTIES. THE REQUIRED LENDERS SHALL HAVE POWER TO REMOVE ANY TRUSTEE FOR
THE TIME BEING HEREOF.


18.14                 RETIREMENT


ANY ADMINISTRATIVE AGENT HEREOF MAY, SUBJECT TO CLAUSE 18.15, RETIRE AT ANY TIME
ON GIVING NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE THEREOF TO THE CHARGOR AND
EACH OF THE LENDERS WITHOUT ASSIGNING ANY REASON AND WITHOUT BEING RESPONSIBLE
FOR ANY COSTS OCCASIONED BY SUCH RETIREMENT. THE CHARGOR UNDERTAKES THAT, IN THE
EVENT OF THE ADMINISTRATIVE AGENT GIVING NOTICE UNDER THIS CLAUSE, IT SHALL AS
SOON AS POSSIBLE PROCURE A NEW TRUSTEE TO BE APPOINTED.

24


--------------------------------------------------------------------------------




 


THE RETIREMENT OF AN ADMINISTRATIVE AGENT SHALL NOT TAKE EFFECT UNLESS AND UNTIL
A NEW TRUSTEE IS APPOINTED.


18.15                 DOCUMENTATION


WHERE A NEW TRUSTEE IS APPOINTED PURSUANT TO CLAUSE 18.13 OR 18.14, EACH OF THE
PARTIES AGREES TO EXECUTE SUCH DOCUMENTS AND TAKE SUCH STEPS AS ARE NECESSARY TO
PROCURE THAT THE RIGHTS AND BENEFITS OF THE SECURITY CONSTITUTED BY THIS DEED
ARE FULLY AND EFFECTUALLY VESTED IN SUCH NEW TRUSTEE.


18.16                 POWERS ADDITIONAL


THE POWERS CONFERRED ON THE ADMINISTRATIVE AGENT SHALL BE IN ADDITION TO ANY
POWERS WHICH MAY FROM TIME TO TIME BE VESTED IN THE ADMINISTRATIVE AGENT BY THE
GENERAL LAW.


18.17                 NO ACTION


THE ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE
ANY ACTION HEREUNDER (I) IF SUCH ACTION WOULD, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, BE CONTRARY TO LAW OR THE TERMS HEREIN OR ANY OTHER LOAN
DOCUMENT OR (II) IF THE ADMINISTRATIVE AGENT SHALL NOT FIRST BE INDEMNIFIED TO
ITS SATISFACTION AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED
BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.


19.                               RIGHTS, AMENDMENTS, WAIVERS AND DETERMINATIONS


19.1                        AMBIGUITY

Where there is any ambiguity or conflict between the rights conferred by law and
those conferred by or pursuant to any Loan Document, the terms of that Loan
Document shall prevail.


19.2                        EXERCISE OF RIGHTS

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party or Delegate, any right or remedy under any Loan Document shall operate as
a waiver, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise or the exercise of any other right or
remedy. The rights and remedies provided in the Loan Documents are cumulative
and not exclusive of any rights or remedies provided by law.


19.3                        AMENDMENTS AND WAIVERS

Any term of this Deed may be amended or waived only with the consent of the
Administrative Agent and the Chargor.


19.4                        DETERMINATIONS

Any certification or determination by any Secured Party or any Delegate under
any Loan Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

25


--------------------------------------------------------------------------------




 


20.                               SEPARATE AND INDEPENDENT OBLIGATIONS

The Security created by the Chargor by or in connection with any Loan Document
is separate from and independent of the Security created or intended to be
created by any other Credit Party by or in connection with any Loan Document.


21.                               PARTIAL INVALIDITY

If, at any time, any provision of the Loan Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.


22.                               NOTICES


22.1                        COMMUNICATIONS IN WRITING

Any communication to be made under or in connection with this Deed shall be made
in writing and, unless otherwise stated, may be made by fax or letter.


22.2                        ADDRESSES

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified with its name below, or any substitute address, fax number or
department or officer as the Party may notify to the other by not less than five
Business Days’ notice.


22.3                        DELIVERY


22.3.1              ANY COMMUNICATION OR DOCUMENT MADE OR DELIVERED BY ONE PARTY
TO ANOTHER UNDER OR IN CONNECTION WITH THIS DEED WILL ONLY BE EFFECTIVE:

(I)                                     IF BY WAY OF FAX, WHEN RECEIVED IN
LEGIBLE FORM; OR

(II)                                  IF BY WAY OF LETTER, WHEN IT HAS BEEN LEFT
AT THE RELEVANT ADDRESS OR FIVE BUSINESS DAYS AFTER BEING DEPOSITED IN THE POST
POSTAGE PREPAID IN AN ENVELOPE ADDRESSED TO IT AT THAT ADDRESS;

and, if a particular department or officer is specified as part of its address
details provided under Clause 22.2 (Addresses), if addressed to that department
or officer.


22.3.2              ANY COMMUNICATION OR DOCUMENT TO BE MADE OR DELIVERED TO THE
ADMINISTRATIVE AGENT WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED BY THE
ADMINISTRATIVE AGENT AND THEN ONLY IF IT IS EXPRESSLY MARKED FOR THE ATTENTION
OF THE DEPARTMENT OR OFFICER SPECIFIED BELOW (OR ANY SUBSTITUTE DEPARTMENT OR
OFFICER AS THE ADMINISTRATIVE AGENT SHALL SPECIFY FOR THIS PURPOSE).


23.                               COUNTERPARTS

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

26


--------------------------------------------------------------------------------




 


24.                               GOVERNING LAW

This Deed shall be governed by, and construed in accordance with, the laws of
Singapore.


25.                               JURISDICTION


25.1                        JURISDICTION OF SINGAPORE COURTS

The courts of Singapore have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed) (a “Dispute”).


25.2                        SERVICE OF PROCESS

Without prejudice to any other mode of service allowed under any relevant law
the Chargor:


25.2.1              IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF
PROCESS IN RELATION TO ANY PROCEEDINGS BEFORE THE SINGAPORE COURTS IN CONNECTION
WITH THIS DEED; AND


25.2.2              AGREES THAT FAILURE BY A PROCESS AGENT TO NOTIFY THE CHARGOR
OF THE PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED.


25.3                        VENUE

The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.


25.4                        OTHER COMPETENT JURISDICTION

This Clause 25 is for the benefit of the Administrative Agent only. As a result,
the Administrative Agent shall not be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by
law, the Administrative Agent may take concurrent proceedings in any number of
jurisdictions.


25.5                        CONSENT TO ENFORCEMENT


25.5.1              THE CHARGOR IRREVOCABLY AND GENERALLY CONSENTS IN RESPECT OF
ANY DISPUTE ANYWHERE TO THE GIVING OF ANY RELIEF OR THE ISSUE OF ANY PROCESS IN
CONNECTION WITH THAT DISPUTE INCLUDING, WITHOUT LIMITATION, THE MAKING,
ENFORCEMENT OR EXECUTION AGAINST ANY ASSETS WHATSOEVER (IRRESPECTIVE OF THEIR
USE OF INTENDED USE) OF ANY ORDER OR JUDGMENT WHICH MAY BE MADE OR GIVEN IN THAT
DISPUTE, AND AGREES THAT ANY FINAL ORDER OR JUDGMENT SHALL BE CONCLUSIVE.


25.5.2              THE CHARGOR EXPRESSLY AGREES AND CONSENTS TO THE PROVISIONS
OF THIS CLAUSE 25.


25.6                        WAIVER OF IMMUNITY

The Chargor irrevocably agrees that, should any Party take any proceedings
anywhere (whether for an injunction, specific performance, damages or otherwise
in connection with any Loan Document), no immunity (to the extent that it may at
any time exist, whether on the grounds of sovereignty or otherwise) from those
proceedings, from attachment (whether in aid of execution, before judgment or
otherwise) of its assets or from execution of judgment shall be claimed by it or
with respect to its assets, any such immunity being irrevocably waived.

27


--------------------------------------------------------------------------------




 

The Chargor irrevocably agrees that it and its assets are, and shall be, subject
to such proceedings, attachment or execution in respect of its obligations under
this Deed.

28


--------------------------------------------------------------------------------




 


SCHEDULE 1


RIGHTS OF ADMINISTRATIVE AGENT

The Administrative Agent shall, in addition to the rights and benefits to which
it shall be entitled, under Clause 18, have the right, either in its own name or
in the name of the Chargor or otherwise and in such manner and on such terms and
conditions as the Administrative Agent thinks fit, and either alone or jointly
with any other person:

(a)           Enter into possession

to take possession of, get in and collect the Charged Assets and to require
payment to it of all Dividends;

(b)           Deal with Charged Assets

to sell, transfer, assign, exchange or otherwise dispose of or realise the
Charged Assets to any person either by public or private offer or auction,
tender or private contract and for a consideration of any kind (which may be
payable or delivered in one amount or by instalments spread over a period or
deferred);

(c)           Borrow money

to borrow or raise money either unsecured or on the security of the Charged
Assets (either in priority to the Charges or otherwise);

(d)           Claims

to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Chargor or relating to the Charged Assets;

(e)           Legal actions

to bring, prosecute, enforce, defend and abandon actions, suits and proceedings
in relation to the Charged Assets or any business of the Chargor;

(f)            Redemption of Security

to redeem any Security (whether or not having priority to the Charges) over the
Charged Assets and to settle the accounts of any person with an interest in the
Charged Assets;

(g)           Rights of ownership

to exercise and do (or permit the Chargor or any nominee of it to exercise and
do) all such rights and things as the Administrative Agent would be capable of
exercising or doing if it were the absolute beneficial owner of the Charged
Assets; and

29


--------------------------------------------------------------------------------




 

(h)           Other powers

to do anything else it may think fit for the realisation of the Charged Assets
or incidental to the exercise of any of the rights conferred on the
Administrative Agent under or by virtue of any Loan Document to which the
Chargor is party, the Act or any other applicable laws or regulations.

30


--------------------------------------------------------------------------------




 


SCHEDULE 2


SHARES

 

 

100,000  issued and fully paid-up ordinary shares in the capital of the Company.

31


--------------------------------------------------------------------------------




 


SCHEDULE 3
FORM NO. 9

[g236451ki05i001.jpg]

BERMUDA

THE COMPANIES ACT 1981

PARTICULARS OF A MORTGAGE OR CHARGE

Pursuant to section 55 of the Companies Act 1981

Name of Company

Marvell International Ltd. (the “Company”)

Date and description of the instrument creating or evidencing the mortgage or
charge

Share Charge (the “Charge”) dated as of 8 November 2006 between the Company and
Credit Suisse, Cayman Islands Branch, as trustee for the benefit of the Secured
Parties (as defined in the Charge).

Amount due or owing on the mortgage or charge

Secured Obligations (as defined in the Charge) guaranteed by the Company under
its Transaction Guarantee (as defined in the Charge), and such Transaction
Guarantee

Names, addresses and description of the mortgagees or persons entitled to the
charge

Credit Suisse, Cayman Islands Branch

c/o Eleven Madison Avenue, New York, New York 10010, U.S.A.

as trustee for the benefit of the Secured Parties (as defined in the Charge).

Short particulars of all the property mortgaged or charged

Charged Assets (as defined in the Charge)

Particulars as to commission, allowance or discount (Note 3)

32


--------------------------------------------------------------------------------




 

N/A

Signed:                                                                  Date:
[8] November 2006

Conyers Dill & Pearman

Designation of position in relation to the company

Attorneys to Credit Suisse

33


--------------------------------------------------------------------------------




 

NOTES:

1.                                       The original instrument or certified
copy creating the charge, together with this form, must be delivered to the
Registrar and must be accompanied by the prescribed fee. Please complete the
form in black type.

2.                                       A description of the instrument, eg
“Trust Deed” “Debenture”, “Mortgage” or “legal charge”, etc, as the case may be,
should be given.

3.                                       In this section should be inserted the
amount or rate per cent of the commission, allowance or discount (if any) paid
or made either directly or indirectly by the company to any person in
consideration of his subscribing or agreeing to subscribe, whether absolutely or
conditionally, or procuring or agreeing to procure subscriptions, whether
absolute or conditional for any of the debentures included in this return.  The
rate of interest payable under the terms of the debentures should not be
entered.

4.                                       If the spaces overleaf are
insufficient, the particulars may be continued on a separate sheet.

34


--------------------------------------------------------------------------------




 

In witness whereof this Deed has been duly executed as a deed on the date stated
at the beginning of this Deed.

The Chargor

 

 

[g236451ki05i002.jpg]

 

 

SIGNED SEALED and DELIVERED

 

by /s/ Carol Feathers

 

as attorney of and for and on behalf of

 

MARVELL INTERNATIONAL LTD.

 

in the presence of :

 

 

/s Carol Feathers

 

 

Witness’s signature

Address:

c/o Marvell Technology Group Ltd.

 

5488 Marvell Lane, Santa Clara, CA 95054

 

United States of America

 

 

Fax No.:

+1 408 832 4309

 

Attention:              Chief Financial Officer

35


--------------------------------------------------------------------------------




 

The Administrative Agent

 

 

[g236451ki05i003.jpg]

 

 

SIGNED SEALED and DELIVERED

 

by

Cassandra Droogan

 

 

Vice President

 

 

Shaheen Malik

 

 

Associate

 

 

as attorney of and for and on behalf of

 

CREDIT SUISSE,

 

CAYMAN ISLANDS BRANCH

 

in the presence of :

 

 

/s/ NUPUR KUMAR

 

Witness’s signature Nupur Kumar

 

Address:

Eleven Madison Avenue,

 

New York, New York 10010

 

United States of America

 

 

Fax No.:

+ 1 212 325 8304

 

Attention:              Thomas Lynch

36


--------------------------------------------------------------------------------